Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7, 9-13, 15-17, 19 and 20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 1, 3, 5-7, 9 and 10 are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the optical member driving mechanism further comprises a plurality of damping members, configured to suppress the vibration of the movable portion relative to the fixed portion and disposed on the fixed portion, the movable portion or the elastic member, wherein the optical member driving mechanism has a polygonal structure, and the damping members are disposed on the different corners as seen from the outgoing direction as seen from the incident direction or the outgoing direction as set forth in the claimed combination; 
claims 11-13 and 15 are allowable at least for the reason that the prior art does not teach or reasonably suggest the driving assembly further comprises a plurality of wires and a position sensor, the wires are embedded in the fixed portion, and the position sensor is connected to connecting portions of the wires as set forth in the claimed combination; and 
claims 16, 17, 19 and 20 are allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the base comprises a bottom, having an overflow groove; and a lateral wall, connected to the bottom and having a glue recess communicated with the overflow groove, wherein when the base is joined to the housing, the glue recess is disposed between the base and the housing, and the overflow groove is exposed as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






12/27/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872